     Case 9:19-cr-00033-RC-ZJH Document 1 Filed 08/07/19 Page 1 of 6 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  LUFKIN DIVISION

UNITED STATES OF AMERICA
                                                § No.9:19CR 3
v.

                                                   Judge l    ,Li
                                                                          ;;
TRAVIS WADE ELLIS (1)                                                      FILED
                                                                         U.s. DISTRICT COURT
JAMES WORSHAM (2)                                                                         •re
                                                                              ni TBirJT OP TP   a e




                                                                            AUG " 7 2019
                                       INDICTMENT

THE UNITED STATES GRAND JURY CHARGES:                               BY
                                                                    DEPUTY,
                                            Count One

                                                   Violation: 21 U.S.C. § 846
                                                   (Cons iracy to Distribute and to Possess
                                                   with Intent to Distribute a Controlled
                                                   Substance)



         On or about October 1, 2018 continuing until on or about June, 2019, the exact

dates being unknown to the Grand Jury, in the Eastern District of Texas and elsewhere,

Travis Wade Ellis and James Worsham, defendants, did knowingly and intentionally

conspire and agree with each other, and with persons known and unknown to the Grand

Jury, to distribute and to possess with intent to distribute 50 grams or more of

methamphetamine actual , a Schedule II controlled substance.

         In violation of 21 U.S.C. § 846.




Indictme t - Page 1
  Case 9:19-cr-00033-RC-ZJH Document 1 Filed 08/07/19 Page 2 of 6 PageID #: 2



                                         Count Two

                                                  Violation: 18U.S.C. 922(g)(1)
                                                  (Possession of a Firearm by a Prohibited
                                                  Person)

        On or about October 16, 2018, in the Eastern District of Texas, Travis Wade

Ellis, defendant, did knowingly and unlawfully possess in and affecting interstate or

foreign commerce, a firearm, to wit: a Glock 42, .380 caliber pistol, bearing serial

number ACRF879, while knowing that he had been convicted of a crime or crimes

punishable by imprisonment for a term exceeding one year, to wit: Possession of

Controlled Substance, a felony, on August 9, 2018, in cause number FI420779, in the

420th Judicial District Court of Nacogdoches County, Texas.

        In violation of 18 U.S.C. 922(g)(1).




                                    Count Three

                                                  Violation: 18 U.S.C. § 924(c)
                                                  (Possession of a Firearm in Furtherance
                                                  of Drug Trafficking Crime)

        On or about October 16, 2018, in the Eastern District of Texas, Travis Wade

Ellis, defendant, did knowingly possess a firearm, one (1) Glock 42, .380 caliber pistol,

bearing serial number ACRF879, during and in furtherance of a drug trafficking crime for

which he may be prosecuted in a court of the United States, that is, for a violation of 21

U.S.C. § 846, Conspiracy to Distribute and Possess with the Intent to Distribute a

Controlled Substance, as alleged in Count One.

        In violation of 18 U.S.C. § 924(c).



Indictment - Page 2
Case 9:19-cr-00033-RC-ZJH Document 1 Filed 08/07/19 Page 3 of 6 PageID #: 3




                                         Count Four


                                                   Violation: 18U.S.C. 922(g)(1)
                                                   (Possession of a Firearm by a Prohibited
                                                   Person)

        On or about May 23, 2019, in the Eastern District of Texas, Travis Wade Ellis,

defendant, did knowingly and unlawfully possess in and affecting interstate or foreign

commerce, a firearm, to wit: a HiPoint, model C9, 9 millimeter pistol, bearing serial

number PI0000842, while knowing that he had been convicted of a crime or crimes

punishable by imprisonment for a term exceeding one year, to wit: Possession of

Controlled Substance, a felony, on August 9, 2018, in cause number F1420779, in the

420th Judicial District Court of Nacogdoches County, Texas.

       In violation oflSU.S.C. 922(g)(1).

           NOTICE OF INTENTION TO SEEK CRIMINAL FORFEITURE

          Criminal Forfeiture Pursuant to 21 U.S.C, § 853, 18 U.S.C. $ 924(d (1) and 28
                                     U.S.C. $ 2461(c

       Upon conviction of the offenses alleged in this indictment, defendants herein, shall

forfeit to the United States pursuant to 21 U.S.C. § 853, 18 U.S.C. § 924(d)(1) and 28

U.S.C. § 2461(c), any property constituting, or derived from, proceeds obtained directly,

or indirectly, as a result of the said violation, and any property used, or intended to be

used in any manner or part, to commit or to facilitate the commission of the said

violation, including but not limited to the following:

FIREARMS

    a. One (1) Clock42, .380 caliber pistol, bearing serial number ACRF879;

   b. One (1) HiPoint, model C9, 9 millimeter pistol, bearing serial number P10000842.

Indictment - Page 3
 Case 9:19-cr-00033-RC-ZJH Document 1 Filed 08/07/19 Page 4 of 6 PageID #: 4



    c. Any associated ammunition.


MONEY JUDGMENT

        A sum of money equal to $2,200.00 in United States currency, representing the

amount of proceeds that could be obtained as a result of the offenses alleged in Count

One and Count Four of the indictment for which the defendants are personally liable for

$1,100.00 each.




                                                A TRUE BILL



                                                GRAND JURY FOREPERSON

JOSEPH D. BROWN
UNITED STATES ATTORNEY




LAUREN GASTON                                   Date
Assistant United States Attorney




Indictment - Page 4
  Case 9:19-cr-00033-RC-ZJH Document 1 Filed 08/07/19 Page 5 of 6 PageID #: 5



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                    LUFKIN DIVISION

UNITED STATES OF AMERICA §
                                               § No. 9:19CR
v.                             §
                                               § Judge
TRAVIS WADE ELLIS (1) §
JAMES WORSHAM (2) §

                                 NOTICE OF PENALTY

                                         Count One

        Violation: 21 U.S.C. § 846

        Penalty: Conspiracy to Distribute and to Possess with the Intent to Distribute
                    a Controlled Substance

                       If 50 grams or more of methamphetamine (actual) its salts, isomers,
                      and salts of its isomers or 500 grams or more of a mixture or
                      substance containing a detectable amount of methamphetamine -
                      imprisonment of not less than 10 years, but not more than life, a fine
                      not to exceed $10 million (or twice any pecuniary gain to the
                      defendant or loss to any victim), or both - supervised release of at
                      least 5 years, but not more than life:

                      If 5 grams or more of methamphetamine (actual) its salts, isomers,
                      and salts of its isomers or 50 grams'or more, but less than 500 grams
                      of a mixture or substance containing a detectable amount of
                      methamphetamine - imprisonment of not less than 5 years, but not
                      more than 40 years, a fine not to exceed $5 million (or twice any
                      pecuniary gain to the defendant or loss to any victim), or both, and
                      supervised release of at least 4 years, but not more than life;

                      If less than 50 grams of a mixture or substance containing a
                      detectable amount of methamphetamine - not more than 20 years
                      imprisonment, a fine not to exceed $1 million (or twice any
                      pecuniary gain to the defendant or loss to any victim), or both, and
                      supervised release of at least 3 years, but not more than life.

        Special Assessment: $100.00




Indictment - Page 5
 Case 9:19-cr-00033-RC-ZJH Document 1 Filed 08/07/19 Page 6 of 6 PageID #: 6



                                  Counts Two and Fo r

       Violation:   18U.S.C. 922(g)(1)

       Penalty:     Possession of a Firearm by a Prohi ited Person

                    Imprisonment of not more than ten (10) yea s, a fine
                    not to exceed $250,000 or twice the pecuniary gain
                    to the defendant or loss to the victim, or both
                    imp isonment a d a fine; and a te m of supervised
                    release of not more than three (3) years. If the Court
                    determines that the defendant is an Armed Career
                    Offender under 18 U.S.C. § 924(e), imprisonment
                    of not less than 15 years and not more than life, a
                    fine not to exceed $250,000 or twice the pecuniary
                    gain to the defendant or loss to the victim, o both; a
                    term of supervised release of not more than five (5)
                    years.


       Special Assessme t: $100.00


                                   Count Three

       Violation:   18 U.S.C. 924(c)

       Penalty:     Possession of a Firearm in Furtherance of a Drag Trafficking Crime

                    Imprisonment of not less than 5 years or more than life, unless the
                    firearm is brandished, in which case the minimum is 7 years, or
                    unless the firearm is discharged, in hich case the minimum
                    sentence is 10 years, which must be served consecutively to any
                    other term of imprisonment, a fine not to exceed $250,000.00, or
                    both; and supervised release of not more than five (5) years.

                    In the case of a second or subsequent conviction, imprisonment of
                    not less than 25 years which must be served consecutively to any
                    other term of imprisonment, a fine not to exceed $250,000.00, or
                    both; and supervised release of not more than five (5) years.

       Special Assessment: $100.00




Indictment Pa e 6
